UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA




  WALDIMIR ADALBERTO CRUZ
  ROMERO,

                          Plaintiff,
                                                      Civil Action No. 11-1799 (ESH)
                          v.

  ITW FOOD EQUIPMENT GROUP LLC,

                         Defendant.



                                             ORDER

       For the reasons set forth in the accompanying Memorandum Opinion, it is hereby

       ORDERED that plaintiff Waldimir Adalberto Cruz Romero’s Motion to Amend the

Judgment and Include Prejudgment Interest [ECF No. 163] is DENIED; it is further

       ORDERED that defendant ITW Food Equipment Group’s Motion to Stay Execution of

Judgment Pending Disposition of Post-Trial Motion and Appeal and Request for Approval of

Bond Amount [ECF No. 154] is GRANTED; it is further

       ORDERED that execution of the June 10, 2015 judgment and any proceedings to

enforce it are hereby stayed pending the disposition of defendant’s renewed Motion for

Judgment as a Matter of Law [ECF No. 166] and any appeal on the condition that a supersedeas

bond is filed by August 15, 2015; and it is further

       ORDERED that the amount of the proposed supersedeas bond, $3,000,000.00, is

approved. Defendant shall submit a fully executed bond for the Court’s final approval on or

before August 15, 2015. See Fed. R. Civ. P. 62(d).
       SO ORDERED.

                           /s/ Ellen Segal Huvelle
                           ELLEN SEGAL HUVELLE
                           United States District Judge


Date: August 6, 2015




                       2